Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to communication(s) filed on 05/04/2021. There are a total of 16 claims pending in the application; claims 1, 4, 10, and 20 have been amended; claims 3, 5, 12, and 14 have been canceled; and no new claims have been added.
INFORMATION CONCERNING FOREIGN PRIORITY:
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/04/2016.
INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-13  are rejected under 35 U.S.C. 103 as being patentable over Klein in view of Kajimoto “Kajimoto” (US 2009/0244976 A1).
1. 	In regard to claim 1 Klein teaches:
“A memory system (e.g., Fig. 1) comprising: a memory device comprising a memory block having a plurality of pages;” (e.g., ¶ 0019, each plane has multiple blocks, and each block has multiple pages). 
“and a controller configured to receive from an external device an erase request for an erase operation and a first logical address relating to the erase request (e.g., ¶ 0040, Fig. 2, selective erase command includes at least a logical address, and correlate the first logical address to erase information;” [e.g., ¶ 0034, Figs. 4A-4B, the controller 112 maps a logical address to a list of pointers (physical addresses)]. However, Klein does not appears to expressly teach while Kajimoto discloses:
“wherein the erase information includes at least one of an erase physical address of an erase page or an erase memory block in an erase state or an erase state value.” (e.g., ¶ 0064, FIG. 4, the erase management table 7 includes an area 7a for storing word line addresses therein, an area 7b for storing flags each indicative of an erase state); ¶ 0198, Fig. 31, The physical address management table 152 includes a logical address storage area 160, a registration flag storage area 162, a physical address storage area 164 and an erase state flag storage area 166…and a flag EF indicative of an erase state of the physical address are stored in each area as one entry in association with one another) including an erase flag in the management table indicative an erase state of the physical address.
Disclosures by Klein and Kajimoto are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for managing selective erasure of data taught by Klein to include the erase status flag indicative erase state of physical address disclosed by Kajimoto.
The motivation for including the erase status flag as taught by paragraph [0016] of Kajimoto is to provide a non-volatile semiconductor memory device capable of making erase units smaller without increasing a chip size, performing writing at low power consumption and high-speed and reducing the number of times that an erase voltage is applied to each memory cell.
Therefore, it would have been obvious to combine teaching of Kajimoto with Klein to obtain the invention as specified in the claim.   
2. 	In regard to claim 10 Klein teaches: 
(e.g., Fig. 2) by a memory system that includes a memory device including a memory block having a plurality of pages and a controller configured to control (e.g., controller 112 in Fig. 1) the memory device (e.g., ¶ 0019, each plane has multiple blocks, and each block has multiple pages), the method comprising: receiving, from an external device, an erase request for an erase operation and a first logical address relating to the erase request;” (e.g., ¶ 0040, Fig. 2, selective erase command includes at least a logical address).
and correlating the first logical address to erase information.” [e.g., ¶ 0034, ¶ 0034, Figs. 4A-4B, the controller 112 maps a logical address to a list of pointers (physical addresses)]. However, Klein does not appears to expressly teach while Kajimoto discloses:
“wherein the erase information includes at least one of an erase physical address of an erase page or an erase memory block in an erase state or an erase state value.” (e.g., ¶ 0064, FIG. 4, the erase management table 7 includes an area 7a for storing word line addresses therein, an area 7b for storing flags each indicative of an erase state); ¶ 0198, Fig. 31, The physical address management table 152 includes a logical address storage area 160, a registration flag storage area 162, a physical address storage area 164 and an erase state flag storage area 166…and a flag EF indicative of an erase state of the physical address are stored in each area as one entry in association with one another) including an erase flag in the management table indicative an erase state of the physical address. The motivation for 
3. 	In regard to claims 2 and 11 Klein further teaches:
“wherein the controller transmits a response for the erase request to the external device after correlating the first logical address to the erase information.” (e.g., ¶ 0044, the controller 112 is configured to send a selective erase command response to the host 130 in response to determining that the blocks are erased). 
4. 	In regard to claims 4 and 13 Klein further teaches: 
“wherein the controller does not use the erase page or the erase memory block for storage of data after correlating the first logical address to the erase physical address.” (e.g., ¶ 0034, free page, no association (e.g., no correlation) with logical address).

Claim 20 is rejected under 35 U.S.C. 103 as being patentable over Klein in view of Flynn et al. (US 2014/0372679 A1) and Kajimoto.
5. 	In regard to claim 20 Klein teaches:
“A method of reducing erase time in a memory system including a memory device [e.g., Fig. 2), the method comprising: receiving an erase request for an erase operation and a logical address related to the erase request;” (e.g., ¶ 0040, Fig. 2, selective erase command includes at least a logical address). 
[e.g., ¶ 0034, ¶ 0034, Figs. 4A-4B, the controller 112 maps a logical address to a list of pointers (physical addresses)].
“searching map data for a physical address corresponding to the logical address;” (e.g., ¶ 0023, look up the physical address corresponding to the LBA by using the L2P mapping table). However, Klein does not appear to expressly teach while:
Flynn discloses: “invalidating the physical address found in the searching operation;” (e.g., ¶ 0017, mark … the physical address as invalid).
“and performing a garbage collection on the invalidated physical address based on a garbage collection trigger condition.” (e.g., ¶ 0014, claim 35) performing garba.ge collection of physical address marked or designated as invalid block(s).
Kajimoto discloses: “wherein the erase information includes at least one of an erase physical address of an erase page or an erase memory block in an erase state or an erase state value.” (e.g., ¶ 0064, FIG. 4, the erase management table 7 includes an area 7a for storing word line addresses therein, an area 7b for storing flags each indicative of an erase state); ¶ 0198, Fig. 31, The physical address management table 152 includes a logical address storage area 160, a registration flag storage area 162, a physical address storage area 164 and an erase state flag storage area 166…and a flag EF indicative of an erase state of the physical address are stored in each area as one entry in association with one another) including an erase flag in the management table indicative an erase state of the physical address.
Disclosures by Klein, Flynn, and Kajimoto, are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the systems and methods for managing selective erasure of data taught by Klein to include the garbage collection disclosed by Flynn; furthermore, to include erase state flag taught by Kajimoto.
The motivation for including the garbage collection as taught by paragraph [0112] of Flynn is to facilitates a powerful, efficient garbage collection system; furthermore, the motivation for including the erase state flag as taught by paragraph [0016] of Kajimoto is to include  a non-volatile semiconductor memory device capable of making erase units smaller without increasing a chip size, performing writing at low power consumption and high-speed and reducing the number of times that an erase voltage is applied to each memory cell.
Therefore, it would have been obvious to combine teachings of Kajimoto and Flynn with Klein to obtain the invention as specified in the claim.

Allowable Subject Matter
Claims 6-10 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Remarks
Applicant arguments have been fully considered but they are not persuasive. Applicant has amended the independent claims 1, 10, and 20 to include the limitations of the previous dependent claims 3 and 5, which have been canceled. In regard to rejection of independent claim 1 under 35 USC 102 as being anticipated by Klein, Applicant argues that Klein does not teach all limitations or features as recited in the claim. Applicant makes references to portions claimed specification and drawing (pages 9-11 of the Remarks), and portions of Klein disclosure (pages 11-13 of the Remarks). Then, Applicant states:
“Yet, as seen from above in the table of FIG. 4A, while the logical addresses in Klein are mapped to pages containing either valid or invalid data, no logical address is mapped to a “free page” (defined in Klein as a page that is “erased and not yet written with data”).
Thus, Klein fails to teach or suggest an erase information including an erase physical address of an erase page or an erase memory block in an erase state, or an erase state value because no logical address was mapped to the page that was “erased and not yet written with data.”
For at least the foregoing reasons, the Klein fails to teach (or suggest) all of the features of independent claim 1. Independent claim 10 recites features similar to those discussed above for claim 1. Hence, the anticipation rejection of independent claims 1 and 10 should be removed, and claims 1 and 10 and the claims dependent therefrom should be passed to allowance.” (Page 14 of the Remarks, emphasis added). 
 Before responding to above arguments, there appears to be a misunderstanding between “erase state” and “erased state” that must be clarified. In non-volatile memory, an erase state identify a portion of memory (e.g., page(s) or block(s) that are in condition for erasure. An “erased state” refers to portion(s) of memory, which have already been erased. 

“[0007] In accordance with an embodiment, a memory system may include: a memory device comprising a memory block having a plurality of pages; and a controller suitable for receiving an erase request for an erase operation and a first logical address relating to the erase request from an external device, and correlating the first logical address to erase information. The controller transmits a response for the erase request to the external device after correlating the first logical address to the erase information. The erase information comprises an erase physical address of an erase page or an erase memory block in an erase state. The controller does not use the erase page or the erase memory block for storage of data after correlating the first logical address to the erase physical address. The erase information comprises an erase state value. The controller searches for a physical address correlating to the first logical address in map data, invalidates the physical address and performs a garbage collection on the invalidated physical address, and the map data comprises a logical address used in the external device and a physical address of the memory device. The controller transmits the response to the external device before performing the garbage collection. When a first physical address which corresponds to the first logical address and is valid, is received from the external device, the controller invalidates the valid first physical address, and performs a garbage collection on the invalidated first physical address. The controller transmits the response to the external device before performing the garbage collection.” (Emphasis added).


As described in above paragraph [0007] and erase state information S920 sown in Fig. 1 of claimed specification. In erase state, a physical address is associated with a logical address, in other word data or memory location to be erased still associated with logical and physical address. Except that location to be erased is being invalidated. Garbage collection is used to erased data or physical address. After erasure, the memory location associated with erasing becomes free (e.g., there is no physical address associated with logical address for a memory location in free or erased state).

For convenient paragraph [0035] of Klein is reproduces as shown below:

the block metadata 400a to keep track of invalid pages and corresponding logical addresses, the mapping table 400b can be used. As shown in the mapping table 400b, logical address LBA(2) is mapped to a list of pointers that points to page(0) and page(1) of Block 2. Page(0) is invalid and page(1) is valid. Therefore, the controller 112 maintains the mapping table 400b by marking a page corresponding a logical address as invalid by adding a flag to the pointer to indicate that the physical address contains valid data, invalid data or is free (erased and not yet written with valid data). Once the block (Block 2) is erased, the mapping from logical addresses to valid and invalid pages is updated (e.g., removed by deleting the list of pointers mapped to by the logical address).” (Emphasis added).

As described above and shown in Fig. 4A of Klein, metadata 400a contains a logical block address 2 or LBA(2) associated with page 0 and page 1 of block. The LBA(2) associated with page 0 is considered invalid. In mapping table, shown in Fig. 4B, a flag is added to the pointer (e.g., physical address) pointing to page 0, indicating that page is in condition for erasure. Therefore, invalided page 0 is in erase state and associated with logical and physical addresses, thus, meets the definition “erase state” as described paragraph [0007] of the claimed specification. In regard to rejection of the independent claims 10 and 20, Applicant states they include features similar to independent claim 1 and they must be allowed. For motivation using the Flynn as a secondary reference, page 8 of the office action stated that motivation for inclusion of power mode change request. However, this was clearly an error. Flynn does not teach a power mode change request. The motivation for using the Flynn’s reference is corrected in this Office Action.

In regard to rejection of the dependent claims 5 and 14 under 103 as being patentable over Klein in view of Kajimoto, Applicant make general references to KSR international and other court cases without describing what portion(s) of rejection does 
The Examiner respectfully submits that Klein alone or in combination with other cited prior arts teach or render obvious all limitations recited in the rejected claims. Accordingly, Examiner maintains his position.
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/HASHEM FARROKH/           Primary Examiner, Art Unit 2135                                                                                                                                                                                             
July 22, 2021